—Appeal from a judgment of the Supreme Court at Special Term, entered November 28, 1977 in Tioga County, which dismissed, on an objection in point of law, petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking to annul a determination made by the Town of Owego Planning Board. The petitioner, Margaret Clark, proceeding in this matter pro se has not timely filed the record and her brief; however, inasmuch as we have reviewed the record and find no error in the judgment entered, we decline to grant the motion of the respondent for entry of a final order of dismissal. Judgment affirmed, without costs, upon the opinion of Fischer, J., at Special Term. Greenblott, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.